Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 1 of 20 PageID #: 1008




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK


   In re HAIN CELESTIAL HEAVY                       Case No.: 2:21-CV-0678-JS-AYS
   METALS BABY FOOD LITIGATION

   This Document Relates To:
   ALL ACTIONS


                     DECLARATION OF MICHAEL R. REESE
          IN SUPPORT OF MOTION TO APPOINT INTERIM LEAD COUNSEL,
        INTERIM LIAISON COUNSEL, AND INTERIM EXECUTIVE COMMITTEE


         I, Michael R. Reese, hereby declares under the penalty of perjury as follows:

         1.      I am the founding partner of Reese LLP, a law firm established in 2008 with offices

  in New York, California and Minnesota that specializes in class action litigation on behalf of

  consumers and small businesses in both federal and state courts throughout the United States. I

  am a member in good standing of the state bars of New York and California as well as numerous

  federal courts, including but not limited to the U.S. District Courts for the Eastern, Western,

  Southern and Northern Districts of New York; the Northern, Central, Eastern and Southern

  Districts of California; the Northern and Southern Districts of Illinois; the Eastern District of

  Wisconsin, and the District of Colorado. I am also a member of the federal bars of the U.S. Courts

  of Appeals for the Second, Seventh, Eighth and Ninth Circuits, before which I have argued

  numerous appeals.

         2.      As discussed below in detail, I am a frequent litigator, lecturer, writer and teacher

  on class actions and food litigation.

         3.      I submit this declaration in support of my application for appointment as Interim

  Lead Counsel for the proposed class in the above-captioned action. I have personal knowledge of

  the matters set forth herein.
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 2 of 20 PageID #: 1009




         4.      My firm and I have extensive class action experience, especially as it related to

  food related class actions. My firm has been appointed as class counsel in numerous cases

  involving food related causes of action, including, but not limited to Ackerman v. Coca-Cola Co.,

  case No. 09-cv-00395-DLI-RLM (E.D.N.Y.); Frohberg v. Cumberland Packaging Corp., case No.

  1:14-cv-0748-RLM (E.D.N.Y.); Ferrera v. Snyder's-Lance, Inc., case no. 13-cv-62496 (S.D.

  Fla.); In re General Mills, Inc. Kix Cereal Litig., Case No. 2:12-cv-00249-KM-MCA (D.N.J.);

  Howerton v. Cargill, Inc., case no. 13-cv-0336 (D. Hawaii); Rosen v. Unilever United States Inc.,

  case no. 09-02563 JW (N.D. Cal.); and, Yoo v. Wendy's Corp., case no. 07-4515 (C.D. Cal.)

  (stating that Reese LLP “has conducted the litigation and achieved the Settlement with skill,

  perseverance and diligent advocacy”).

         5.      Of particular note is the fact that I have experience successfully litigating class

  actions involving baby foods in this District. Specifically, I am court appointed co-lead counsel

  in the matter of Hasemann v. Gerber Prods. Co., case no. 15-cv-02995 (E.D.N.Y.), which was

  successfully certified as a class action over the defendant’s opposition. See Hasemann v. Gerber

  Prods. Co., 331 F.R.D. 239 (E.D.N.Y. 2019)(certifying classes of purchasers of baby food).

         6.      My firm has also been appointed as class counsel in several multi-district litigation

  (“MDL”) matter involving food, including, but not limited to In re Fairlife Milk Products Sales

  and Marketing Practices Litig, case no. 19-md-2909 (N.D. Ill); In re Hill's Pet Nutrition, Inc., Dog

  Food Prods. Liab. Litig., Case No. 19-md-2887-JAR-TJJ, MDL No. 2887 (D. Kansas); In re Frito-

  Lay North American “All Natural” Sales and Marketing Litig., case no. 1:12-md-02413-RRM-

  RLM (E.D.N.Y.); and In re Vitaminwater Sales and Marketing Practices Litig., case no. 1:11-md-

  02215-DLI-RML (E.D.N.Y.).




                                                   2
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 3 of 20 PageID #: 1010




          7.      Victories by me and my firm on behalf include a $12.5 million class action

  settlement in In re Hill's Pet Nutrition, Inc., Dog Food Prods. Liab. Litig. for purchasers of pet

  food with excessive levels of vitamin D; a $6.1 million class action settlement in Howerton v.

  Cargill, Inc. for consumers of Truvia branded sweetener that contained GMOs; and a $6.4 million

  class action in the matter of Wong v. Alacer Corp., for consumers of Emergen-C branded dietary

  supplement.

          8.      I also have extensive, and successful, appellate practice. My firm and I successfully

  set the standard in this District (and elsewhere in the Second Circuit) governing how food claims

  are treated at the motion to dismiss stage, when we argued and won the matter of Mantikas v.

  Kellogg Co., 910 F.3d 633 (2d Cir. 2018).

          9.      I also am the co-host with Professor Michael Roberts of UCLA’s Food Law and

  Policy of an annual food law conference sponsored by International CLE that brings together major

  stakeholders in food law and policy, including members from academia, non-governmental

  organizations, the federal government, major food corporations, and both the plaintiffs and defense

  bars.

          10.     I am also the chairperson of an annual three-day conference sponsored by

  Cambridge Forum that focuses on food fraud that brings together the top food law litigators to

  discuss litigation strategies.

          11.     I also frequently speak at conferences on food law litigation, and have presented

  recently at the American Bar Association; the Union Internationale des Advocats; and the Food

  and Drug Law Institute, among other organizations. A full list of my presentations is discussed in

  my curriculum vitae attached hereto as Exhibit B.




                                                    3
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 4 of 20 PageID #: 1011




         12.     I have written extensive about food law class actions, including, but not limited to:

  “How to Become a Food Lawyer - A Smörgåsbord of Tips from a Seasoned Practitioner”,

  Environmental Law, Vol. 49, No. 5, Illinois State Bar, May 2019; “Food Based Country of Origin

  Litigation in the United States”, Juriste International, Union International des Advocats, July 19,

  2018; and, “Starting a Niche Food Law Practice” General Practitioner¸ American Bar

  Association, December 2017.

         13.     I also am an adjunct law professor at the Brooklyn Law School, where I teach a

  class entitled The Law of Class Actions and Other Aggregate Litigation and Food Law.

         14.     I also have been a guest lecturer at UCLA School of Law and Columbia School of

  Law, where I lectured on food related class actions.

         15.     My firm and I also frequently work with non-profits such as Center for Science in

  the Public Interest to address deception involving food labeling.

         16.      I also am on the advisory board for Wellness in the Schools (WITS), a non-profit

  dedicated to providing nutritional education to children and the advisor board for UCLA’s Food

  Law and Policy.

         17.     Prior to litigating class actions, I was a prosecutor at the Manhattan District

  Attorney’s Office in New York, New York, where I served as trial counsel in prosecuting white-

  collar and violent felony crimes.

         18.     A true and correct copy of my Firm’s resume is attached hereto as Exhibit A.

         19.     A true and correct copy of my curriculum vitae is attached hereto as Exhibit B.




                                                   4
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 5 of 20 PageID #: 1012




        I declare pursuant to 28 U.S.C. §1746 that the foregoing is true and correct.

  Dated: May 26, 2021
         New York, New York                   REESE LLP


                                              s/ Michael R. Reese
                                              _________________________
                                              Michael R. Reese




                                                 5
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 6 of 20 PageID #: 1013




                     EXHIBIT 1
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 7 of 20 PageID #: 1014


                                          REESE LLP
  Reese LLP represents consumers in a wide array of class action litigation throughout the nation.
  The attorneys of Reese LLP are skilled litigators with years of experience in federal and state
  courts. Reese LLP is based in New York, New York with offices also in California and
  Minnesota.

  Recent and current cases litigated by the attorneys of Reese LLP on behalf of consumers include
  the following:

  Hasemann v. Gerber Products Co., case no. 15-cv-02995-MKB-RER (E.D.N.Y.)(case involving
  misrepresentation of health benefits of baby formula in violation of New York consumer
  protection laws); Worth v. CVS Pharmacy, Inc., case no. 16-cv-00498 (E.D.N.Y.);
  (E.D.N.Y.)(class action for alleged misrepresentations regarding health benefits of dietary
  supplement); Roper v. Big Heart Pet Brands, Inc., case no. 19-cv-00406-DAD (E.D. Cal.)(class
  action regarding pet food); Ackerman v. The Coca-Cola Co., 09-CV-0395 (JG) (RML)
  (E.D.N.Y.)(
  pertaining to health beverages); Rapaport-Hecht v. Seventh Generation, Inc., 14-cv-9087-KMK
  (S.D.N.Y.)(class action for violation of California and
  pertaining to personal care products); Berkson v. GoGo, LLC, 14-cv-1199-JWB-LW
  (E.D.N.Y.)(class action regarding improper automatic renewal clauses); Chin v. RCN
  Corporation, 08-cv-7349 RJS (S.D.N.Y.)(class action for vi
  protection law by I.S.P. throttling consumer use of internet); Bodoin v. Impeccable L.L.C.,
  Index. No. 601801/08 (N.Y. Sup. Ct.)(individual action for conspiracy and fraud); Huyer v.
  Wells Fargo & Co., 08-CV-507 (S.D. Iowa)(class action for violation of the RICO Act
  pertaining to mortgage related fees); Murphy v. DirecTV, Inc., 07-CV-06545 FMC (C.D.
  Cal.)(class action                                                          ); Bain v. Silver Point
  Capital Partnership LLP, Index No. 114284/06 (N.Y. Sup. Ct.)(individual action for breach of
  contract and fraud); Siemers v. Wells Fargo & Co., C-05-4518 WHA (N.D. Cal.)(class action for
  violation of § 10(b) of the Securities Exchange Act of 1934 pertaining to improper mutual fund
  fees); Dover Capital Ltd. v. Galvex Estonia OU, Index No. 113485/06 (N.Y. Sup. Ct.)(individual
  action for breach of contract involving an Eastern European steel company); All-Star Carts and
  Vehicles Inc. v. BFI Canada Income Fund, 08-CV-1816 LDW (E.D.N.Y.)(class action for
  violation of the Sherman Antitrust Act pertaining to waste hauling services for small businesses
  on Long Island); Petlack v. S.C. Johnson & Son, Inc., 08-CV-00820 CNC (E.D.
  Wisconsin)(class action for violation of Wisconsin consumer protection law pertaining to
  environmental benefits of household cleaning products); Wong v. Alacer Corp., (San Francisco
  Superior Court)(                                                                       pertaining to
  deceptive representations regarding health be
  immune system); Howerton v. Cargill, Inc. (D. Hawaii)(class action for violation of various
  consumer protection laws regarding sugar substitute);                                          , 07-
  CV-04515 FMC (C.D. Cal.)(
  pertaining to adverse health effects of partially hydrogenated oils in popular food products).
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 8 of 20 PageID #: 1015


                                   The Attorneys of Reese LLP
  Michael R. Reese

  Mr. Reese is the founding partner of Reese LLP where he litigates consumer protection and
  antitrust cases as class actions and on behalf of individual clients. Prior to entering private
  practice in 2000, Mr. Reese served as an assistant district attorney at the Manhattan District
            s Office where he served as a trial attorney prosecuting violent and white-collar crime.

  Achievements by Mr. Reese on behalf of consumers span a wide array of actions. For example,
  in                                  , Mr. Reese was appointed class counsel by the court and
  commended on achieving a settlement that eliminated trans-fat from a popular food source. See
                           , No. 07-CV-04515-FMC (JCx) (C.D. Cal. 2007) (stating that counsel
   has conducted the litigation and achieved the Settlement with skill, perseverance and diligent
  advocacy    In Chin v. RCN Corporation, Mr. Reese was appointed class counsel and

  adverse network management practices. See Chin v. RCN Corp., No. 08-CV-7349(RJS)(KNF),
  2010 WL 3958794,                                                                  class
  counsel is qualified, experienced, and able to conduct the litigation

  Victories by Mr. Reese and his firm include a $6.1 million class action settlement in Howerton v.
  Cargill, Inc. (D. Hawaii) for consumers of Truvia branded sweetener; a $6.4 million class action
  settlement in the matter of Wong v. Alacer Corp. (S.F. Superior Court) for consumers of
  Emergen-C branded dietary supplement; and, a $25 million dollar settlement for mortgagees in
  Huyer v. Wells Fargo & Co. (S.D. Iowa).

  Mr. Reese and his firm are frequently appointed as co-lead counsel in food related multi-district
  litigations, including, but not limited to: In re Vitaminwater Sales and Marketing Practices
  Litigation, case no. 11-md-2215-DLI-RML (E.D.N.Y.); In re Frito-                -
  & Marketing Litigation, case no. 12-md-02413-RRM-RLM (E.D.N.Y.); and,
  Nutrition, Inc. Dog Food Products Liability Litig., case no. 19-md-2887-JAR-TT (D. Kansas).

  Mr. Reese is a frequent lecturer and author on issues of class actions and food law. Mr. Reese
  co-hosts an annual two day food law conference with Professor Michael Roberts of UCLA;
  presents at the annual conference of the Consumer Brands Association (formerly known as the
                                        ; presented at Union Internationale des Advocats Annual
  Congress in Porto, Portugal. Recent articles on food law and class actions appear in publications
  by the American Bar Association and the Union Internationale des Advocats.

  Mr. Reese is also the chairperson of the Cambridge Forum Conference on Food Fraud and is also
                                                               Roundtable, where he lectures on
  an annual basis on issues related to class actions.

  Mr. Reese is also an adjunct professor at Brooklyn Law School where he teaches on class actions
  as well as food law.

  Mr. Reese also is on the advisory boards for the University of California, Los Angeles School of
  Law Resnick Center for Food Law and Policy and Wellness in the Schools in New York, New
  York.

  Mr. Reese is a member of the state bars of New York and California as well as numerous federal
  district and appellate courts. Mr. Reese received his juris doctorate from the University of
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 9 of 20 PageID #: 1016



  Sue J. Nam

  Ms. Nam is based in New York where she focuses on consumer class actions. Ms. Nam also
  runs the appellate practice at the firm and has represented clients before the Second and Ninth
  Circuits, as well as The Court of Appeals in New York. Ms. Nam also specialized in copyright
  law and represents photographers and other visual artists who have had their copyright protected
  works infringed.

  Prior to joining the firm, Ms. Nam was the General Counsel for NexCen Brands, Inc., a publicly
  traded company that owned a portfolio of consumer brands in food, fashion and homeware.

  Previously, Ms. Nam was Intellectual Property Counsel and Assistant Corporate Secretary at
  Prudential Financial, Inc., and she was an associate specializing in intellectual property and
  litigation at the law firms of Brobeck Phleger & Harrison LLP in San Francisco, California and
  Gibson Dunn & Crutcher LLP in New York, New York.

  Ms. Nam clerked for the Second Circuit prior to joining private practice.


  degree with distinction from Northwestern University in 1991.


  Carlos F. Ramirez

  Mr. Ramirez is an accomplished trial attorney based in New York, where he focuses his practice
  on the litigation of consumer class actions. Prior to entering private practice in 2001, Mr.
  Ramirez served as an Assis
  where he served as a trial attorney prosecuting both violent and white-collar crimes.

  Previous and current consumer fraud class actions litigated by Mr. Ramirez include Hasemann v.
  Gerber Products Co., case no. 15-cv-02995-MKB-RER (E.D.N.Y.)(case involving
  misrepresentation of health benefits of baby formula in violation of New York consumer
  protection laws); Coe v. General Mills, Inc., No. 15-cv-5112-TEH (N.D. Cal.) (involving false
  advertisement claims relating to the Cheerios Protein breakfast cereal); In re Santa Fe Natural
  Tobacco Company Marketing & Sales Practices Litigation, 16-md-2695-JB/LF
  (D.N.M.)(involving the
  Lamar v. The Coca-Cola Company, et al., No. 17-CA-4801 (D.C. Superior Ct.) (involving the
  deceptive marketing of sugar drinks as safe for health); and

  Mr. Ramirez is a member of the state bars of New York and New Jersey. He is also a member of
  the bars of the U.S. District Courts for the Eastern District of New York and Southern District of
  New York. Mr. Ramirez received his juris doctorate from the Fordham University School of Law
                                                  -Joh Jay College in 1994.
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 10 of 20 PageID #: 1017



  George V. Granade II

  Mr. Granade is a partner at Reese LLP based in Los Angeles, California, where he focuses on
  consumer class actions. Cases Mr. Granade has worked on include:

                               -Lance, Inc., No. 0:13-cv-62496-JAL (S.D. Fla.) (involving

                                                         -modified organisms and other synthetic
         ingredients);

         In re: Frito-                                            Litigation, No. 1:12-md-02413-
         RRM-
                                                                 -modified organisms); and

         Martin v. Cargill, Inc., No. 0:13-cv-02563-RHK-

         ingredients).

  Mr. Granade received his juris doctorate from New York University School of Law in 2011. He
                                                                   in 2005 with distinction and
                                                                        magna cum laude and
  with High Honors.

  Mr. Granade is a member of the state bars of Georgia, New York, and California. He is also a
  member of the bar of the U.S. Courts of Appeals for the Second Circuit and Ninth Circuit, as
  well as the bars of the U.S. District Courts for the Eastern District of New York, Southern
  District of New York, Western District of New York, Southern District of Illinois, Northern
  District of Illinois, Northern District of California, Southern District of California, Central
  District of California, and Eastern District of California.

  Charles D. Moore

  Mr. Moore is based in Minneapolis, Minnesota where he focuses on both consumer as well as
  employment class actions.

  Mr. Moore has worked on a number of high profile class actions at Reese LLP as well as his
  prior firm where he worked as co-counsel with Reese LLP on numerous matters. His notable
  cases include Marino v. Coach, Inc., Case. No. 1:16-cv-01122-VEC (OTW) (Lead) (S.D.N.Y.)
  (involving deceptive reference pricing in the sale of outlet merchandise); Raporport-Hecht v.
  Seventh Generation, Inc., Case No. 7:14-cv-09087-KMK (S.D.N.Y.) (involving the deceptive
                                                    G                           , Case No. 0:14-cv-
  60604-
  Frohberg v. Cumberland Packing Corp., Case No. 1:14-cv-00748-KAM-RLM (E.D.N.Y.)
  (involving deceptive advertising of                              Baharenstan v. Venus
  Laboratories, Inc. d/b/a Earth Friendly Products, Inc., Case No. 3:15-cv-03578-EDL (N.D. Cal.)
                                                                         Sienkaniec v. Uber
  Technologies, Inc., Case No. 17-cv-04489-PJS-FLN (D. Minn.) (involving the misclassification
  of Uber drivers as independent contractors); Dang v. Samsung Electronics Co.
  (9th Cir. 2017) (cert denied 138 S. Ct. 203) (rejecting shrink-wrap terms in California for
  purposes of arbitration).
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 11 of 20 PageID #: 1018


  Mr. Moore is a member of the state bar of Minnesota. He is also a member of the bar of the U.S.
  District Court for the District of Minnesota. Mr. Moore received his juris doctorate from
  Hamline University School of Law in 2013
  North Dakota in 2007.
                                Curriculum
Case 2:21-cv-00678-JS-AYS Document         Vitae
                                   66-3 Filed 05/27/21 Page 12 of 20 PageID #: 1019
                                Michael R. Reese
                                  REESE LLP
                         100 West 93rd Street, 16th Floor
                           New York, New York 10025
                            Telephone: (212) 643-0500
                           Website: www.reesellp.com
                           Email: mreese@reesellp.com
  PROFESSIONAL ACTIVITIES:
  REESE LLP (2008-present).
         Founder and Managing Partner
  Founder and managing partner of boutique litigation law firm specializing in class actions and
  food law related cases in litigation throughout the United States. Representative cases include:
         -   Mantikas v. Kellogg Co., 910 F.3d 633 (2d Cir. 2018)(case involving alleged
             misrepresentation of amount of whole grain in food product; adoption by Second
             Circuit of reasonable consumer standard)

         -   Sgouros v. Transunion Corp., 817 F.3d 1029 (7th Cir. 2016)(case alleging violation of
             the Fair Credit Reporting Act (“FCRA”); rejection by Seventh Circuit that case was
             subject to arbitration)

         -   Praxis Project v. The Coca-Cola Co. et al., case no. 2017 CA 004801 B (D.C. Superior
             Court) (case alleging manipulation of science attempting to delink and discredit
             connection between sugar with diabetes and other diseases and health issues)

         -   In re Santa Fe Natural Tobacco Company Marketing & Sales Practices and Products
             Liability Litig., 288 F.Supp.3d 1087 (D. New Mexico Dec. 21, 2017) (case alleging
             violation of consumer protection statutes for deceptive labeling of “natural” cigarettes)

         -   Huyer v.Wells Fargo Co., 295 F.R.D. 332 (S.D. Iowa 2013)(certification of RICO class
             on behalf of mortgagors, resulting in $25 million settlement)

         -   Shalikar v. Asahi Beer U.S.A., Inc.,, case no. 17-cv-02713 JAK, 2017 WL 9362139
             (C.D. Cal. Oct. 16, 2017) (case alleging violation of consumer protective statute for
             deceptive and misleading labeling regarding origin of product)

         -   Coe et al. v. General Mills, Inc., case no. 15-cv-05112-TEH, 2016 WL 4208287
             (N.D. Cal. Aug. 10, 2016) (case alleging violation for deceptive and misleading
             packaging regarding levels of protein and sugar in popular breakfast cereal)

         -    Rapoport-Hecht v. Seventh Generation, Inc., case no. 14-cv-09087-KMK, 2016 WL
             11397676 (S.D.N.Y. July 10, 2016)(case alleging misleading labeling of personal care
             products as natural)

         -   In re Frito-Lay North America, Inc. All Natural Litigation,
             2013 WL 4647512 (E.D.N.Y. Aug. 29, 2013) (case alleging violation for deceptive and
             misleading packaging of food products containing genetically modified organisms)
  BROOKLYN
Case           LAW SCHOOL
     2:21-cv-00678-JS-AYS   (2014-present)
                          Document  66-3 Filed 05/27/21 Page 13 of 20 PageID #: 1020
         Adjunct Professor of Law
             -   The Law of Class Actions and other Aggregate Litigation
             -   Food Law
  COLUMBIA LAW SCHOOL (2016 to present)
         Guest Lecturer
                 Food Law and Policy, February 19, 2018
                 Food Law and Policy, April 17, 2017
                 Food Law and Policy, April 18, 2016
  WELLNESS IN THE SCHOOLS (WITS) – (2016 to present)
         Advisory Board Member
  RESNICK CENTER, UNIVERSITY OF CALIFORNIA SCHOOL OF LAW – (2018 to present)
         Advisory Board Member
  UNION INTERNATIONALE DES AVOCATS (UIA) (2016-present)
         North American Counsel to Food Law Commission (2018 to present)
         Food Law Commission Member (2016 to present)
         -   Guest Speaker: Verona, Italy (2016); Toronto, Canada (2017); Porto, Portugal (2018)
  INTERNATIONAL CLE – FOOD LAW (2016-present)
         Conference Co-Host
          Co-host of annual two day food law conference that brings together all stakeholders in
  food law and regulation; including, academia; in-house counsel; NGOs; and members of the
  plaintiffs and defense bars.
         -   “5th Annual Food Law Conference – Navigating the Intersection Between
             Regulation & Litigation” San Francisco, California (March 2-3, 2020)

         -   “Food Law – Industry, Academia, Consumer, NGO & Government Perspectives”
             UCLA School of Law, Los Angeles, California (June 6-7, 2019)

         -   “Innovative Foods and Other Hot Topics”
             Denver, Colorado (April 19-20, 2018)

         -   “Food Law – A Comprehensive Review of the Evolving Legal Landscape”
             Austin, Texas (May 11-12, 2017)

  CAMBRIDGE FOOD FRAUD FORUM (2019-20)
         -   Head Chairperson


  CLASS ACTION ROUNDTABLE and CLASS ACTION FORUM (2014-present)
         Executive Committee Member
          Executive Committee Member
Case 2:21-cv-00678-JS-AYS            and 66-3
                              Document   annualFiled
                                               presenter at exclusive
                                                     05/27/21    Pageforum
                                                                      14 oflimited to the #:
                                                                            20 PageID     top1021
  class action practitioners.
   PERRIN FOOD AND BEVERAGE LAW ANNUAL CONFERENCE (2014 – present)
              Annual Presenter
              Moderator and Lecturer at annual food law conference
   SPEAKING ENGAGEMENTS:
   2021
              -   May 25, 202l; American Bar Association 10th Annual Food, Beverage and
                  Supplements CLE Program; Class Action Round-Up; with Angela Spivey; Carey
                  Bartell (Conagra); and Ben Wilner (Alvarez and Marsal); live webinar

              -   May 10, 2021; Hot Topics in Food Litigation (an Update); with David T. Biderman;
                  Lawlines

              -   February 23, 2021, Food Litigation: Consumer Protection, Regulation and Class
                  Class Actions, Guest Lecturer of Professor David Biderman, University of California,
                  Los Angeles School of Law (virtual)

              -   February 22, 2021, Food Law and Policy, Guest Lecturer of Professors Melissa
                  Weiner and Steve Toeniskeotter, Mitchell Hamline School of Law, Minneapolis,
                  Minnesota (virtual)
   2020
              -   October 30, 2020, Covid-19 and Food Product Distribution: Problems and
                  Solutions, Co-Moderator with Stefano Dindo; panelists – Sarah Brew, Faegre Drinker
                  Biddle & Reath LLP: Diego Saluzzo, Grande Stevens Studio Legale; Alicia White,
                  Whole Foods Market; Simona Musso, Lavazza; Carlos Ramirez, Reese LLP; Union
                  Internationale des Advocats Congress, Guadalajara, Mexico (virtual)

          -       October 15, 2020, Food Labeling Issues, Mass Torts Made Perfect, Las Vegas,
                  Nevada (virtual)

              -   September 23, 2020, A Consumer Protection Attorney’s Perspective on the
                  Reasonable Consumer Standard and Preemption – Or: How I Learned to Stop
                  Worrying about Preemption and Love 21 U.S.C. §343(a)(a tribute to Stanley
                  Kubrick), FDLI, Washington, D.C. (virtual)

              -   June 2, 2020, Using Electronically Stored Information to Your Advantage to Win -
                  Or: How I Learned to Stop Worrying about Technology and to Love ESI (a tribute
                  to Stanley Kubrick) NACA Webinar

              -   March 3, 2020, Pulling It All Together An Interactive Discussion of Public and
                  Private Regulation, co-panelist with Chris van Gundy and Rita Mansuryan, 5 th
                  Annual Food Law Conference – Navigating the Intersection Between Regulation &
                  Litigation, San Francisco, California

              -   March 3, 2020 The Reasonable Consumer – An Interactive Debate, moderator of
                  panel – David Biderman; Ben Heikali; Angela Spivey; and, Gillian Wade, 5 th Annual
            Food Law Conference
Case 2:21-cv-00678-JS-AYS         – Navigating
                               Document    66-3 theFiled
                                                     Intersection
                                                          05/27/21Between
                                                                     PageRegulation &
                                                                          15 of 20 PageID #: 1022
            Litigation, San Francisco, California

          -   March 2, 2020, Litigation Case Studies - Environmental Marketing Claims, co-
              presenter with Dale Giali, , 5th Annual Food Law Conference – Navigating the
              Intersection Between Regulation & Litigation, San Francisco, California

          -   February 25, 2020, Food Law From the Plaintiffs’ Perspective, Co-Panelist with
              Jack Fitzgerald and Ani Gulati, Consumer Brands Association Legal Forum
              (Rancho Mirage, California)
   2019
          -   November 19-20, 2019, Food Law Litigation Conference, Chairperson, Cambridge
              Food Law Litigation Forum, West Palm Beach, Florida

          -   November 19, 2019, Food Law Litigation -The Amuse Bouche: Drafting
              Complaints; Surviving Motions to Dismiss and Defeating the Defenses Du Jour,
              Cambridge Food Law Litigation Forum, West Palm Beach, Florida

          -   September 18, 2019, Food Law and Policy, Guest Lecturer of Professor Michael
              Roberts, University of California, Los Angeles School of Law

          -   June 6-7, 2019 4th Annual Food Law Conference – Live From a Food Law Think
              Tank, co-host, University of California, Los Angeles

          -   May 1, 2019, Strategic Considerations for Bringing and Maintaining Class Actions,
              Class Action Roundtable, Napa, California

          -   March 5, 2019, A Plaintiff’s Counsel Perspective on Class Action Food Litigation,
              Grocery Manufacturers’ Association, West Palm Beach, Florida

          -   March 4, 2019, Mock Trial – Benson v. Stone Ground Kitchens, Inc., against Jerry
              Blackwell regarding allegedly deceptive glucosamine food supplements, Grocery
              Manufacturers’ Association, West Palm Beach, Florida

          -   January 11, 2019, Epic Systems, Its Aftermath and Impact on Class Action Waivers,
              Bridgeport Class Action Conference, Costa Mesa, California

          -   January – May, 2019, The Law of Class Actions and Other Aggregate Litigation,
              Brooklyn Law School (with co-professor Mitchell Breit), Brooklyn, New York
   2018
      -   November 2, 2018, The Intersection of Biotech Foods and the Law, UIA Joint Food
          Law and Biotech Commissions, 62nd UIA Congress, Porto, Portugal

      -   October 17, 2018, What Does Natural Mean?, Wisconsin Public Radio, The Morning
          Show with host John Munson, radio program

      -   October 16, 2018, Recent Developments in Class Action Litigation, Perrin Conference,
          Chicago, Illinois
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 16 of 20 PageID #: 1023
      - October 12, 2018, Agricultural Verdicts of Interest: Monsanto and Smithfield, Wagner
         Food Policy Alliance, New York University, Puck Building, New York, New York

      -   April 19-20, 2018, CLE International Food Law Conference, Co-Host of Conference;
          Panelist on Food Law Class Actions; Moderator of Panel (Charles Sipos and Melissa
          Weiner) Taking Another Look at Innovative Foods, Class Actions and Regulatory
          Gaps, Denver, Colorado

      -   April 17, 2018, Misleading Food Labeling and Advertising under the Lanham Act and
          the FDCA, American Bar Association, webinar

      -   April 13, 2018, The Interplay Between Experts and Damages in Class Cases, Class
          Action Roundtable, Rancho Palos Verde, California

      -   February 18, 2018, Food Law and Policy, Guest Lecturer of Professor Hannah
          Chamoine, Columbia Law School, New York, New York

      -   January-May, 2018 (Spring Semester) – Food Law, Brooklyn Law School (with co-
          professor Valerie Madamba), Brooklyn, New York
  2017
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 17 of 20 PageID #: 1024

     -   December 8, 2017, Food Law Updates, American Bar Association Brown Bag
         Presentation, teleconference presentation

     -   November 8, 2017, Class Actions – Consumer Fraud and Product Labeling, CLE
         International, Los Angeles, California

     -   October 28, 2017, The Rules to be Followed When Importing Food Products - Country
         of Origin Litigation, Union Internationale des Advocts (“UIA”) 61 st Annual Congress,
         Toronto, Canada

     -   October 25, 2017, Recent Developments in Food Law Class Action Litigation,
         Moderator, Perrin Conference, Chicago, Illinois

     -   September-December, 2017 (Fall Semester) – The Law of Class Actions and Other
         Aggregate Litigation, Brooklyn Law School (with co-professor Mitchell Breit),
         Brooklyn, New York

     -   May 16, 2017, Hot Topics in Food Litigation, Lawlines (with Maia Kats of CSPI), live-
         filmed production, New York, New York

     -   May 11-12, 2017, International CLE Food Law Conference, Co-Host of Conference;
         Panelist on Food Law Class Actions, Part I, Merits; Moderator of Panel (Tim Blood;
         Karin Moore- GMA; Ani Gulati – General Mills; Michael Jacobson – CSPI) Where
         Should Food Law Be Made, Austin, Texas

     -   May 9, 2017 – Dealing With Emerging Pleading Standards and Expert Qualifications
         at Class Certification, Plaintiffs’ Class Action Forum, Carefree, Arizona

     -   April 20, 2017, The Future of Food Law (Panel with New York Assistant Attorney
         General Ellen Fried and Pace Law School Professor Margot Pollans), Cardozo Law
         School, New York, New York

     -   April 17, 2017 – Food Law and Policy, Guest Lecturer of Professor Hannah Chamoine,
         Columbia Law School, New York, New York

     -   January 24 – April 24, 2017 (Spring Semester) Class Actions and Other Aggregate
         Litigation, Brooklyn Law School, Brooklyn, New York

  2016
     -   October 18, 2016, Recent Developments in Food Class Action Litigation, Perrin
         Conference, New York Athletic Club, New York, New York

     -   September 15, 2016, Food Advertising and Litigation Conference, FDLI, Washington,
         D.C.
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 18 of 20 PageID #: 1025

     -   July 13, 2016 - Food and Beverage Class Actions: Litigating False Advertising,
         Labeling, Slack-Fill Packaging and Food Safety Claims – Navigating Issues of
         Ascertainability, Predominance; Preemption; Standing and More, Strafford Webinar
         (with David Biderman of Perkins Coie LLP)

     -   June 9, 2016 – Union Internationale Advocats (“UIA”), Food Class Actions in the
         United States, Verona, Italy

     -   May 24, 2016 – Integrating Food Law into Your Practice, National Association of
         Consumer Advocates, Webinar

     -   April 28, 2016 – Class Action Settlements, Plaintiffs’ Class Action Forum, West Palm
         Beach, Florida

     -   April 18, 2016 – Food Law and Policy, Guest Professor of Professor Hannah Chamoine,
         Columbia Law School, New York, New York

     -   March 28, 2016 – What is Food Law?, Brooklyn Law School, Brooklyn, New York

     -   March 17, 2016 –Food Law Class Actions, International CLE, Washington, D.C.

     -   February 24, 2016 – , A Plaintiff Attorney’s Perspective on Food Litigation, Grocery
         Manufacturers Association Annual Legal Conference, Rancho Mirage, California

     -   January 25 – April 26, 2016 (Spring Semester) – Class Actions and Other Aggregate
         Litigation, Brooklyn Law School, Brooklyn, New York

  2015
     -   December 8, 2015 - Panelist (with Maia Kats of CSPI and Professor Laura Murphy) on
         panel moderated by Nicole Foster, Health and Human Services, American Bar
         Association, Health Law Section, What is in Your Food? Food Labeling Regulation
         and Litigation, Washington, D.C.

     -   December 2, 2015 - Co-Moderator with Laura Murphy, Vermont School of Law
         Professor, Discussion Regarding the FDA’ Recent Request for Comments on Use of the
         Term “Natural”, American Bar Association, Health Law Section, Twitter Discussion

     -   November 10, 2015 - Recent Developments in Class Actions, Perrin Annual Food Law
         Conference, Challenges Facing the Food & Beverage Industry in Complex Litigation,
         Washington, D.C.

     -   September 24, 2015 - Insights into the Food Courts, Key Cases and Trends, Food and
         Drug Law Institute Food Advertising and Litigation, Chicago, Illinois

     -   June 16, 2015 - What Should Food Lawyers Do?, Moderator, California Bar Litigation
         Section - Food Law Committee; (Charles Sipos; Professor Marsha Garrison; Melissa
         Wolchansky; Leslie Brueckner, Public Justice)(teleconference)
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 19 of 20 PageID #: 1026
      - April 23, 2015 - Ascertainability, Plaintiff’s Class Action Forum, Rancho Palos Verde,
         California

      -   April 13, 2015 - “Food Law Litigation – A Practitioner’s Perspective” Guest Speaker
          of Professor Marsha Garrison, Food Law, Brooklyn Law School, Brooklyn, New York

      -   February 24, 2015 - The Interplay of the FTC, Lanham Act and Class Actions, Speaker
          with Richard Cleland of the Federal Trade Commission, Food and Drug Litigation
          Institute, Washington, D.C.

          2014

      -   September-December 2014 (Fall Semester) – The Law of Class Actions and Other
          Aggregate Litigation, Brooklyn Law School, Brooklyn, New York

      -   June 16, 2014, Hot Topics in Advertising Law, Practicing Law Institute, New York,
          New York

      -   April 11, 2014, Food Fight: An Examination of Recent Trends in Food Litigation and
          Where We Go From Here, University of California, Los Angeles, School of Law,
          Resnick Program for Food Law and Policy, Los Angeles, California

      -   April 8, 2014, Challenges Facing the Food and Beverage Industries in Complex
          Commercial Litigation, Perrin Conference, Chicago, Illinois

      -   April 3, 2014, Non-Traditional Approaches to Class Certification – (b)(1), (b)(2) and
          (c)(4) Classes, Plaintiffs’ Class Action Forum, San Diego, California

          2013
      -   November 6, 2013, Food Advertising, Strategies for Avoiding and Dealing with
          Litigation Issues, Food and Drug Litigation Institute, New York, New York

      -   April 17, 2013, The Level of Proof Required at the Class Certification Stage, Plaintiff’s
          Class Action Forum, Miami, Florida

          2012
      -   November 15, 2012, Food Advertising: Claims, Litigation and Strategies – Plaintiff
          Counsel’s Perspective Regarding Recent Trend of Food Litigation, Food and Drug Law
          Institute, New York, New York

      -   September 6, 2012, False Advertising Consumer Class Actions: Latest Developments,
          Stratford Publications Webinar New York, New York (webinar)

      -   January 24, 2012 - Advertising, Labeling and Nutrition, Legal Developments -
          Managing Liability in an Increasing Litigious Environment, Food and Drug Law
          Institute, Washington, D.C.
Case 2:21-cv-00678-JS-AYS Document 66-3 Filed 05/27/21 Page 20 of 20 PageID #: 1027
         2011

     -   November 22, 2011 - False Advertising Consumer Class Actions: Best Practices for
         Bringing and Defending Misleading Advertisement Litigation, Strafford Publications,
         New York, New York (webinar)

  PUBLICATIONS:
         -   Reese, Michael R.
             “How to Become a Food Lawyer - A Smörgåsbord of Tips from a Seasoned
             Practitioner”, Environmental Law, Vol. 49, No. 5, Illinois State Bar, May 2019

         -   Reese, Michael R.
             “Food Based Country of Origin Litigation in the United States”,
             Juriste International, Union International des Advocats, July 19, 2018

         -   Reese, Michael R.
             “Starting a Niche Food Law Practice”
             General Practitioner¸ American Bar Association, December 2017

         -   Roberts, Michael T.; Turk, Whitney (Reese, Michael R. contributing section”
             “Improving Effective Use of Class Action Litigation”)
             “The Pursuit of Food Authenticity, Recommended Legal and Policy Strategies to
             Eradicate Economically Motivated Adulteration (Food Fraud)”
             White Paper, University of California at Los Angeles (UCLA) Resnick Program for
             Food Law and Policy, April 2017

         -   Reese, Michael R.
             “Typical Claims and Defenses in Class Action Food Litigation”
             The Health Lawyer, American Bar Association, April 2016


  ORGANIZATIONS AND AFFILIATIONS
  Resnick Center, University of California School of Law - Advisory Board Member
  Wellness in the Schools (“WITS”) – Advisory Board Member
  Union International des Advocats – North American Counsel to Food Law Commission
  Brooklyn Law School – Adjunct Professor
  New York Burns Society - Member
